Citation Nr: 0418245	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  00-17 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for tinea versicolor.

3.  Entitlement to service connection for prostatitis.

4.  Entitlement to service connection for urethritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982 and from November 1982 to November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  The Board previously reviewed this 
matter in May 2001, at which time, the Board remanded for 
further evidentiary development and compliance with the newly 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) (hereinafter the 
VCAA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the previous remand, Congress enacted substantial 
additions and revisions to the law governing VA's duty to 
assist claimants in the development of their claims.  The 
VCAA mandates that VA make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit, but does not require VA to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The Court 
of Appeals for Veterans Claims (formerly Court of Veterans 
Appeals,) CAVC has held that section 5103(a), as amended by 
the VCAA and § 3.159(b), as recently amended, requires VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  In this case, the RO issued a development letter in 
February 2003.  The letter was apparently returned to the VA 
undelivered; and the VA remailed the letter on March 7, 2003.  
The letter advised the veteran that he had until March 20, 
2003 (30 days from the date of the undelivered letter) to 
respond with additional evidence or information; otherwise, 
the RO would resume processing the appeal.  With regard to 
the deadline for responding to the letter, the Board notes 
the RO failed to advise the veteran that he had up to one 
year to present additional evidence or information.  

In a decision promulgated in September 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the Court of Appeals 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court came to a similar conclusion in 
Disabled American Veterans, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court of Appeals found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, when providing the veteran 
with notice as required by the VCAA, the RO must explain to 
the veteran that a full year is allowed to respond to a VCAA 
notice.  As noted above, the RO did not inform the veteran 
that he had one full year to respond to the development 
letter.  It should also be acknowledged that there is no 
indication in the file that the date to respond was changed 
in the letter that was resent in March 2003.  Consequently, 
the veteran might have been under the impression that he had 
approximately two weeks to respond.

The Board recognizes that the RO sent a letter in May 2004 
advising the veteran that he had an additional 90 days from 
the date of that letter to submit additional evidence 
directly to the Board.  However, the Board cannot presume 
since the veteran did not send in any additional information 
within that 90-day period, that he has no additional 
information to provide.  The Court of Appeals for Veterans 
Claims has ruled it is not for the Secretary or the Court to 
predict what evidentiary development may or may not result 
from the notice required by the VCAA.  See Huston v. 
Principi, 17 Vet. App. 195, 203 (2003).  See also Daniels v. 
Brown, 9 Vet. App. 348, 353 (1996) (Court unable to conclude 
error not prejudicial where "it is possible that the 
appellant would have sought and obtained additional medical 
opinions, evidence, or treatises").  It is imperative, 
especially in light of the alleged missing service medical 
records, that the veteran have the fullest opportunity 
afforded to him under the governing laws and regulations to 
submit evidence from whatever source available.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as Disabled American Veterans, supra; 
Quartuccio, supra; and Charles v. 
Principi, supra; see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  
The RO should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are 
identified pursuant to that letter.

2.  The RO should readjudicate the 
issues of entitlement to service 
connection for a low back disorder, 
entitlement to service connection for 
tinea versicolor, entitlement to service 
connection for prostatitis, and 
entitlement to service connection for 
urethritis.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




